Citation Nr: 1711972	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  08-30 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of right knee medial meniscal tear with chondromalacia patellae. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left knee medial meniscal tear with chondromalacia patellae.  

3.  Entitlement to an initial rating in excess of 10 percent prior to September 22, 2016, and in excess of 20 percent thereafter, for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990 and from August 2006 to June 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  

This matter was previously before the Board in July 2010, September 2014, and August 2016 and was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016 the Veteran underwent a VA examination, in accordance with an August 2016 remand.  The August 2016 remand instructed the VA examiner to record the results of range of motion testing for the bilateral knees on both, active and passive motion, and in weight-bearing and nonweight-bearing states.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In Correia, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. 

In the September 2016 examination report, the examiner conducted active and weight-bearing range-of-motion testing, but did not conduct passive and non-weight bearing range of motion testing.  Since this information was not provided, and the examiner did not include an explanation for why this information could not be provided, the examination report is inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The claims file and a copy of this Remand should be reviewed by the examiner.  After reviewing the file, the examiner should address the following:

(a) Provide the ranges of motion testing for pain on both, active AND passive motion as well as in weight-bearing AND in nonweight-bearing states for the bilateral knees.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so. 

(b) In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, AND whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  

(c) The examiner is also to indicate whether there would be additional functional impairment during flare-ups.  The additional functional impairment during flare-ups in terms of the degree of additional range of motion loss, if at all possible.  

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

2.  The RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  

Then, readjudicate the claim.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




